Hill, J.
1. In an action to recover damages, brought against a municipal corporation and two private corporations, the petition alleged: A certain company was undertaking to construct and had constructed a house at a certain place on one of the public streets of the city, and in so doing had placed in the street a lime-box, a mortar-box, and a pile of sand and brick. The other defendant company furnished the material, the lime-box and the mortar-box, and the sand and brick, and placed them in the street. An ordinance of the municipality authorized any person or persons actually building, or about to build or repair any building, to collect and lay the necessary material therefor in the street adjoining the place of construction, and to have the privilege of using one half of the sidewalk and one half the width of the street adjoining, under certain conditions. One of these was, that “the owner or proprietor of such material” shall cause lights to be placed upon the obstruction at night. This was not done, and all of the defendants knew such fact, and all of them neglected and failed to provide the necessary lights. “All of said defendants were the owners or proprietors of said materia] in said street.” They knew, or ought to have known, that the material was dangerous in the street without having a light or *284lamp placed upon it. By reason of the failure to perform the duty imposed by the ordinance, a person passing along the street in the plaintiff’s automobile, without fault on his part, ran against the obstruction, causing damages to the machine. Held, that as against a general demurrer this made a case against the corporation alleged to have furnished and placed the material in the street and to have been one of the owners thereof, and there was no error in refusing to dismiss the petition against such corporation on general demurrer. Wilson v. White, 71 Ga. 506 (51 Am. R. 269).
July 18, 1913.
Action for damages. Before Judge Bell. Fulton superior court. April 26, 1912.
Robert C. & Philip H. Alston, for plaintiff in error.
Lawton Nalley, contra.
2. The special grounds of demurrer were properly overruled.

Judgment affirmed.


All the Justices concur.